Citation Nr: 1707692	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  04-04 954	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus (diabetes), type I.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969.  He died in July 2014, and the appellant is his surviving spouse.  This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a February 2003 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a previously denied claim of service connection for diabetes mellitus.  

This case was previously before the Board in January 2009, when it was remanded (by a Veterans Law Judge (VLJ) who is no longer with the Board) for additional development, and in November 2011, when it was denied.  [In its January 2009 decision, the Board determined that, due to an intervening change in the applicable law, the Veteran was entitled to consideration of the pending claim as a "new" claim, rather than an attempt to reopen a previously denied claim.]  The Veteran appealed the adverse November 2011 Board decision to the Court, resulting in an April 2013 Memorandum Decision vacating the November 2011 Board decision and remanding the matter for readjudication consistent with the instructions outlined in the Memorandum Decision.  

In August 2014, the VLJ who is no longer with the Board dismissed the appeal because the Veteran had died and referred the appellant's request for substitution to the RO for appropriate action.  In February 2015, the appellant's request was granted, she was recognized as the appellant for the Veteran's pending appeal seeking service connection for diabetes, and she assumed the Veteran's place on the Board's docket, pursuant to 38 C.F.R. § 20.1302(a).  


In December 2008, a videoconference hearing was held before the VLJ who is no longer with the Board; a transcript of that hearing is in the record.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the appellant was offered the opportunity for another hearing before the VLJ who would decide her case.  By letter dated in November 2015, her attorney waived her right to such hearing.

In a January 2016 decision by another VLJ, the Board denied the claim.  The appellant appealed that decision to the Court, resulting in an August 2016 Joint Motion for Partial Remand (JMR) by the parties.  An August 2016 Court Order remanded the matter for compliance with the instructions in the JMR.  In December 2016, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

The matter has now been reassigned to the undersigned.

In June 2014, prior to his death, the Veteran filed an informal claim of service connection for lung cancer.  In October 2014, the appellant filed a claim for death benefits, to include accrued benefits.  In November 2014 correspondence, the Agency of Original Jurisdiction (AOJ) noted that a decision regarding entitlement to accrued benefits was deferred.  Therefore, the Board does not have jurisdiction over this matter.  In its January 2016 decision, the Board referred this matter to the AOJ for appropriate action.  It does not appear that any action has been taken, see, e.g., January 2017 correspondence from the appellant's attorney (requesting that the matter be adjudicated); it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During his lifetime, the Veteran had diabetes mellitus, type I, diagnosed.

2.  Diabetes is reasonably shown to have manifested during the Veteran's active military service.


CONCLUSION OF LAW

Service connection for diabetes is warranted.  38 U.S.C.A. §§ 1110, 1112, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.119 (Code 7913) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of VA's notice and assistance requirements on the matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a claimed disability, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


The Veteran's STRs are silent for any complaints related to diabetes.  At entry to service, he weighed 178 pounds.  In July 1968, he weighed 225, was counseled on weight control, and was advised to change his diet habits.  On April 1969 examination at separation from service, all systems were clinically evaluated as normal and laboratory findings for albumin and sugar were negative.  His weight at that time was 205 pounds.

An August 1972 private treatment record notes that the Veteran was referred for treatment following a recent diagnosis of diabetes.  He reported symptoms of fatigue, polyuria, polydipsia, and polyphagia since approximately May or June 1972, during which time he experienced significant weight loss (from 210 to 111 pounds).  He reported that the only other symptoms he was experiencing were leg cramps over the past 2-3 months.  He denied systemic features, including sweats, chills, and fever.  

In his initial claim, received in August 1982, the Veteran stated that he had diabetes since his active service.  In a September 1982 statement in support of his claim, he stated that his symptoms of weight loss first manifested in the summer of 1971, and that he first sought medical treatment in August 1972 and was hospitalized that same month.  

In its January 2016 decision, the Board found that the lay testimony of record reporting manifestation of diabetic symptoms prior to 1972 was contradicted by the contemporaneous clinical record noting symptom manifestation no earlier than May 1972 and concluded that the lay testimony was not credible and did not support the claim.  The Board also found that the lay testimony (from the Veteran and his ex-wife) regarding the nature of his symptoms upon diagnosis (e.g., that it first manifested as diabetic coma) were contradicted by the contemporaneous clinical records, which would have noted symptoms of that severity.  Consequently, the Board found that the favorable medical opinions of record, which relied upon that lay testimony, were not credible.   

In the August 2016 JMR, the parties agreed that the Board did not provide adequate reasons of bases with regard to its discussion of a January 2014 private opinion.  As the Board had previously concluded that the January 2014 private opinion was premised on a report of blurred vision that it found not credible, it sought an advisory VHA opinion to resolve the medical questions at issue. 

The VHA expert reviewed the entire claims file and addressed the prior lay and medical evidence of record, explaining that the Veteran did not demonstrate any objective or subjective symptoms upon separation from service (or within one year following service), that the lay report of blurred vision in 1970 was of little clinical relevance, and that, contrary to the January 2014 private opinion, the presence of diabetic retinopathy in 1981 did not indicate onset of diabetes during active service.  However, the VHA expert explained that (1) histology studies suggest that 80 percent of pancreatic beta cells must be destroyed before symptoms of type I diabetes clinically manifest; (2) the Veteran's acute presentation of diabetes in May 1972 suggested that 80 percent of pancreatic beta cells had been destroyed at that time; and (3) that the latent period during which autoimmune destruction is occurring is longer (months to year) in adults than in children.  The VHA expert opined that, in the Veteran's case, his autoimmune destruction likely began at least five year prior to his acute presentation in 1972, i.e., that it began during his active service.  

The VHA expert's opinion is accompanied by persuasive rationale that cites to established medical principles and factual data, and does not rely upon the lay testimony of record.  The Board acknowledges the provider's expertise and finds the opinion to be the most probative evidence in this matter.  Resolving any remaining reasonable doubt in the appellant's favor, as required (see 38 C.F.R. § 3.102), the Board concludes that the competent evidence of record supports the claim, and that service connection for diabetes is warranted.


ORDER

Service connection for diabetes is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


